IN THE SUPREME COURT OF THE STATE OF NEVADA


                FEDERAL HOUSING FINANCE                                  No. 84573
                AGENCY, IN ITS CAPACITY AS
                CONSERVATOR FOR THE FEDERAL
                NATIONAL MORTGAGE ASSOCIATION;
                AND FEDERAL NATIONAL MORTGAGE                              FILE
                ASSOCIATION,
                                                                           NOV 111 '2072
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA, IN
                AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE MARK R.
                DENTON, DISTRICT JUDGE,
                Respondents,
                and
                WESTLAND LIBERTY VILLAGE, LLC;
                WESTLAND VILLAGE SQUARE, LLC;
                AMUSEMENT INDUSTRY, INC.;
                WESTLAND CORONA LLC; WESTLAND
                AMBER RIDGE LLC; WESTLAND
                HACIENDA HILLS LLC; 1097 NORTH
                STATE, LLC; WESTLAND TROPICANA
                ROYALE LLC; VELLAGIO APTS OF
                WESTLAND LLC; THE ALEVY FAMILY
                PROTECTION TRUST; WESTLAND
                AMT, LLC; AFT INDUSTRY NV, LLC;
                AND A&D DYNASTY TRUST,
                Real Parties in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus challenges a
                district court order denying a motion to dismiss. Having considered the
                petition, answer, reply, and record, we conclude that our extraordinary and
                discretionary intervention is not warranted. See NRS 34.160; NRS 34.170;
                Int'l Game Tech., Inc. v. Second Judicial Dist. Cou,rt, 124 Nev. 193, 197, 179
                P.3d 556, 559 (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
SUPREME COURT
        OF      88 P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
     NEVADA


(0) 1947A
                                                                     22- 55pLk
                677, 679, 818 P.2d 849, 851, 853 (1991). In particular, interlocutory writ
                relief is generally not available because the district court's order may be
                challenged on appeal from final judgment, providing an adequate legal
                remedy. See Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 559. And we
                conclude that petitioners have not shown that we should consider the
                petition on the grounds that either (1) there's no factual dispute and the
                district court was clearly obligated to dismiss pursuant to a statute or rule
                or (2) an important legal issue requires clarification and judicial economy
                favors entertaining the petition.          See id. at 197-98, 179 P.3d at 559.
                Accordingly, we
                                      ORDER the petition DENIED.'



                p ,,1.6.•44.10' :.N
                Parraguirre            ',,,,i
                                                   C.J.             / Act, x
                                                               Hardesty
                                                                                          J.




                                                    J.
                Stiglich                                        Cadish


                           Ada,.                                                          J.
                Pickering                                      Herndon

                cc:       Hon. Mark R. Denton, District Judge
                          Fennemore Craig P.C./Reno
                          Snell & Wilmer, LLP/Las Vegas
                          Snell & Wilmer, LLP/Reno
                          Arnold & Porter Kaye Scholer LLP/Washington DC
                          Cooper & Kirk PLLC/Wash DC
                          Campbell & Williams
                          Law Offices of John Benedict
                          John W. Hofsaess
                          Eighth District Court Clerk


                       'The Honorable Abbi Silver having retired, this matter was decided
SUPREME COURT   by a six-justice court.
        OF
     NEVADA
                                                           2
(0) I947A